DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's RCE submission filed on June 9, 2021 has been entered.

Specification
The amendments to the specification are acceptable (p. 5 of Applicant’s reply).

Response to Arguments
Applicant’s claim amendments and arguments in the reply filed on May 10, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
		(i) the objections to the drawings,
 		(ii) the objections to the claims, and
		(iii) the previous 35 U.S.C. 112, second paragraph rejections
which are hereby withdrawn by the Examiner.  

As Applicants have agreed to the Examiner’s Amendment described below this makes Applicant’s arguments moot.  Thus, the former rejection of Claim 1 based on KOTHNUR (US2009/0098003) have been withdrawn. 
	This application is now in condition for allowance.

Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	 Authorization for this Examiner's amendment was given by Applicant’s representative Bret Shapiro (Reg. No. #73,908) in a phone interview conducted on August 30, 2021. 

Applicant has further agreed to amend the title as follows:     
		SCREW SPINDLE PUMP HAVING DIAGONAL AXIAL BEARING AND COMBINED RADIAL BEARING ARRANGEMENT


Applicant has further agreed to amend the claims as follows:   

--  1. (Currently Amended) A screw spindle pump including: 
		a housing [[,]] including an inlet and an outlet for a medium;
		two spindles, wherein each spindle includes [[being [[axially convey the medium through the housing from the inlet to the outlet axially spaced apart from the inlet, and
		two axial bearings and two radial bearings, wherein each spindle is mounted in one axial bearing respectively so that [[wherein one of the two axial bearings is adjacent the inlet and the other of the two axial bearings is adjacent the outlet, and [[
		wherein the two radial bearings respectively combine together to form a body that surrounds the two spindles and mounts the two spindles to the housing, the body being positioned within the housing adjacent to at least one of the inlet or the outlet, and 			
		wherein at least one of the two axial bearings abuts against one of the two radial bearings.  --

--  4.  (Canceled)  --

--  5.  (Currently Amended) The screw spindle pump according to claim 1 [[the body is a first body including the two radial bearings and the screw spindle pump includes two additional radial bearings that combine to form a second body, and each spindle is mounted to the housing on both axial sides of each respective external [[of the two spindles in both the first body and the second body [[

--  6. (Currently Amended) The screw spindle pump according to claim 5 [[of the two radial bearings [[

--  7. (Currently Amended) The screw spindle pump according to claim 5 [[of the two axial bearings [[of the two radial bearings [[conveyed medium.  --  

--  8. (Currently Amended) The screw spindle pump according to claim 5 [[of the two radial bearings [[

--  9. (Currently Amended) The screw spindle pump according to claim 8, wherein the lubrication pocket and/or lubrication groove has an inlet and an outlet which is fluidly connected to the conveyed medium [[

--  10. (Canceled)  -- 

--  11. (Currently Amended) The screw spindle pump according to claim 5 [[an axial [[of the two radial bearings [[corresponding external screw thread of one of the two spindles.  --  

--  12. (Currently Amended) The screw spindle pump according to claim 1, wherein the screw spindle pump has a direct drive for driving one of the two spindles.  --


Allowable Subject Matter
Claims 1, 3, 5-9, and 11-13 are pending and allowed.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			The screw spindle pump as claimed in independent Claim 1 including 
				“two axial bearings and two radial bearings, wherein each spindle is mounted in one axial bearing respectively so that the two axial bearings are arranged diagonally opposite each other wherein one of the two axial bearings is adjacent the inlet and the other of the two axial bearings is adjacent the outlet, and 
				wherein the two radial bearings respectively combine together to form a body that surrounds the two spindles and mounts the two spindles to the housing, the body being positioned within the housing adjacent to at least one of the inlet or the outlet, and 			
				wherein at least one of the two axial bearings abuts against one of the two radial bearings”
is not shown or rendered over the prior art of record.  Claims 3, 5-9, and 11-13 are further indicated as allowable subject matter by virtue of being dependent on independent Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746	
Monday August 30, 2021
/Mary Davis/Primary Examiner, Art Unit 3746